FILED
                            NOT FOR PUBLICATION                             AUG 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHERMAN P. HAWKINS,                              No.      15-35725

               Plaintiff-Appellant,              D.C. No. 6:14-cv-00069-DLC

 v.
                                                 MEMORANDUM*
DAVID PENTLAND; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Sherman P. Hawkins, a Montana state prisoner, appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging due process

violations arising out of a disciplinary hearing. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. § 1915A, Resnick

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and we affirm.

      The district court properly dismissed Hawkins’s action because Hawkins

failed to allege facts sufficient to show that defendants violated his due process

rights. See Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of due

process are satisfied if “some evidence” supports the disciplinary decision); Wolff

v. McDonnell, 418 U.S. 539, 563-70 (1974) (setting forth due process requirements

for prison disciplinary hearing procedures).

      The district court did not abuse its discretion in dismissing Hawkins’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hawkins’s request for appointment of counsel, filed on May 16, 2016, is

denied.

      Hawkins’s request to file a substitute brief, filed on July 18, 2016, is denied

as unnecessary.

      AFFIRMED.


                                           2                                    15-35725